UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ABU W A'EL (JIHAD) DHIAB,

                        Petitioner,

                v.                                     Civil Action No. 05-1457 (GK)

BARACK OBAMA, et aL,

                       Defendants.


                                   MEMORANDUM OPINION

        Petitioner Abu Wa'el (Jihad) Dhiab has been detained at Guantanamo Bay, Cuba, since as

early as 2002. 1 In 2009, he was declared eligible for release. As of October 1, 2014, he still remains

a detainee at Guantanamo Bay.

        On April 18, 2014, Mr. Dhiab (represented by counsel) filed a Motion for Preliminary

Injunction. While some ofhis requests for judicial reliefhave changed over time, his major requests

are for a preliminary injunction barring the Government from subjecting him to forcible cell

extractions ("FCE") and from placing him in a Five-Point Restraint Chair for the purpose of

transporting him to or from forced-feeding, so long as he indicates that he is willing to submit to

such feeding compliantly. After much preliminary litigation activity, on August 12,2014, the Court

set October 6 & 7, 2014, as a firm date for the Preliminary Injunction Hearing. Thus, the Parties have

known for a period of two months the date upon which the hearing would go forth. On September

26,2014, less than two weeks prior to the start of the long-scheduled Hearing, the Govermn.ent filed

a Motion to Seal Preliminary Injunction Hearing [Dkt. No. 333], requesting that the Court take the



       1
         Petitioner alleges that the "precise date" of his transfer to Guantanamo Bay is "unknown to
[his] counsel, but known to Respondents." Petition [Dkt. No. 1 at~ 23].
extraordinary step ofcompletely closing the entire Preliminary Injunction Hearing to the public. This

request, which appears to have been deliberately made on short notice is -- in this Court's view--

deeply troubling.

         One of the strongest pillars of our system of justice in the United States is the presumption

that all judicial proceedings are open to the public whom the judiciary serves. As the Court of

Appeals for the Sixth Circuit has observed, "[t]he First Amendment, through a free press, protects

the people's right to know that their government acts fairly, lawfully, and accurately[.]" Detroit Free

Press v. Ashcroft, 303 F.3d 681, 683 (6th Cir. 2002).

        The Government argues that closing the Preliminary Injunction Hearing to the public (with

the exception ofbriefunclassified opening statements), is necessary because the "record in this case

includes inextricably intertwined classified, protected, and unclassified information."            The

Government contends that closing the Hearing will prevent any unauthorized disclosure of classified

or protected information, thereby purportedly ensuring that the hearing proceeds in an efficient

manner. Resp 'ts '. Mot. at 1. It denies that Mr. Dhiab will suffer any prejudice as a result of such

closure. Id .

       . For the following reasons, the Government's Motion will be denied.

        First, as Petitioner points out, the hearing can be bifurcated into open and closed sessions to

accommodate the Government's concerns. Petitioner is presenting only three witnesses, all

experienced expert witnesses, who understand the difference between open and closed sessions and

classified and unclassified information. One ofthose witnesses, Dr. Steven Miles, lacks any security




                                                 -2-
clearance at all and therefore can be heard entirely in open Court. 2 The other two witnesses can

bifurcate their testimony into public sessions discussing their written reports, which have already

been filed in public on the Court's docket, and closed sessions involving any classified or protected

information, during which the hearing can be closed to the public. Petitioner's counsel anticipates

that full examination of those two experts can be completed in one day on October 6.

        Second, the Government does not intend to call any live witnesses, and, therefore, there need

be no worry about monitoring their testimony.

        Third, as to the presentation and/or discussion of documentary evidence, a great deal of it is

already public and has been filed in public on the Court's docket. To the extent it has not, its

submission can be bifurcated into public and closed proceedings.

        Fourth, the Government's only argument to the contrary is that Petitioner's public

information is inextricably intertwined with classified and protected information. As a result, the

Government argues that a bifurcated hearing "is rife with the risk of slip ups and inadvertent

disclosure of protected or classified information." Resp 'ts' Mot. at 4. In prior hearings before this

Court, counsel and the Court have dealt carefully and professionally with classified, protected and

public information. The courtroom has been sealed without any problems whenever necessary to

discuss classified and protected information. Moreover, it is in the interest of all counsel to be

vigilant during the Hearing to bring any potentially classified or protected information to the Court's

attention before testimony is given.




       2
        The Government is correct that its cross-examination of Dr. Miles could require reference
to protected information. That will be the Government's choice to make. Resp'ts' Reply at 4 n.6.

                                                  -3-
         Fifth (and really first in significance), the law is clear that "[t]he presumption of openness

may be overcome only by an overriding interest based on findings that closure is essential to preserve

higher values and is narrowly tailored to serve that interest." Press-Enterprise Co. v. Superior Court

of California. Riverside Cty., 464 U.S. 501,510 (1984) (emphasis added). Closingthehearinginits

entirety certainly would not be a "narrowly tailored" solution when the alternative of bifurcation is

a reasonable, sensible, and doable alternative.

         Sixth, the Government claims that the entire proceeding should be closed because bifurcation

of testimony and the periodic closing of the courtroom will cause "significant logistical burdens,"

"delay," and "great cost in the continuity of questioning." As the United States Court of Military

Appeals said, even though a bifurcated hearing "may involve complex and delicate matters for

resolution by the trial judge ... th[ o] se are matters judicial officers must and should be equipped to

properly determine." United States v. Grunden, 2 M.J. 116, 123 (C.M.A. 1977). This Court has full

faith in the ability of counsel and the Court, acting together, to handle in an efficient and appropriate

manner, all the classified and protected information. Moreover, a reasonable amount of delay and

logistical burdens are a small price to pay for the virtues of judicial transparency.

        Finally, it is no secret ~hat Mr. Dhiab' s case has received a good deal ofpublicity in the press.

As Judge Hogan said in In re Guantanamo Bay Detainee Litigation, 624 F. Supp. 2d 27, 37 (D.D.C.

2009), "[p]ublic interest in Guantanamo Bay generally and these proceedings specifically has been

unwavering."      With such a long-standing and ongoing public interest at stake, it would be

particularly egregious to bar the public from observing the credibility oflive witnesses, the substance

of their testimony, whether proper procedures are being followed, and whether the Court is treating

all participants fairly.


                                                   -4-
       In sum, the Government has failed to meet its burden of establishing a substantial probability

of prejudice to a compelling interest. The Government seems to have forgotten the words of the

Supreme Court in Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 508, which are as wise and

relevant today as they were in 1984:

       The value of openness lies in the fact that people not actually attending trials [and
       other proceedings] can have confidence that standards of fairness are being observed;
       the sure knowledge that anyone is free to attend gives assurance that established
       procedures are being followed and that deviations will become known. Openness thus
       enhances both the basic fairness of the . . . trial and the appearance of fairness so
       essential to public confidence in the system, (emphasis in original).

       For all these reasons, the "presumption of openness" and the absence of any grounds that

justifY overcoming that presumption compel denial of the Respondents' Motion.



October~' 2014                                    qU£2~
                                             Gladys Kessler   d '
                                             United States District Judge
                                                                                      '"'-
Copies via ECF to all counsel of record




                                                -5-